Citation Nr: 0924803	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  96-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple disabilities, 
to include hernia, sleep disorder, skin disorder/rash, 
thyroid problems/trembling/fatigability, lung disorder, and 
aggravation of arthritis of multiple joints (hips, ankles, 
elbows, and knee) claimed due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran had multiple periods of active service, including 
active duty from November 1990 to March 1991 with service in 
Southwest Asia from December 1990 to January 1991.  

This matter came to the Board of Veterans' Appeals from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, VA has lost the Veteran's claims file.  

In a memorandum dated in August 2006, the Director, 
Management and Administration, at the Board documented that 
in October 2002, the Board forwarded the Veteran's claims 
file to the Washington, DC, VA Medical Center (VAMC) for an 
expert medical opinion.  The Board conducted a Board-wide 
inventory of claims files in January 2006 and also requested 
the Washington, DC, VAMC conduct a thorough search.  The 
Veteran's claims file was not located at that time or during 
later searches by the Board.  In August 2006, the Board 
requested the RO in Montgomery, Alabama, to rebuild the 
evidence file.  In June 2009, the RO returned the case to the 
Board without any indication that any information or evidence 
other than the Veteran's original claim document was added to 
the current record.  

Review of the record as it exists currently shows that it 
includes a copy of an August 2002 letter from the Veteran to 
his senator's office in which the Veteran stated that he had 
been told by two VA physicians that his application was clear 
to them and should be answered favorably.  Action should be 
taken to obtain and associate with the claims file any VA 
medical records that may exist for the Veteran, and that 
action should be documented fully in the claims file.  

The record as it exists currently includes a copy of the 
request for a medical expert opinion the Board made to the 
Washington, DC, VAMC in October 2002.  The request mentions 
that the Veteran had submitted several articles related to 
squalene, a synthetic vaccine adjuvant.  It also stated that 
the Veteran submitted a letter dated in November 1997 from 
Pamela Asia, Ph.D., who authored one of the articles.  The 
Veteran should be requested to submit copies of any of these 
documents he may have in his possession as well as any of his 
medical records, including any service treatment records 
and/or any post-service medical records.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The Board will request 
that in conjunction with the Veteran's case that he be 
provided notice compliant with the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as it pertains to his 
claims.  

Request that the Veteran submit copies 
of any and all evidence previously 
submitted by him.  This includes copies 
of all of the several articles related 
to squalene, a synthetic vaccine 
adjuvant, and a copy of the letter 
dated in November 1997 from Pamela Asa, 
Ph.D., who authored one of the 
articles.  In addition, the Veteran 
should be requested to submit copies of 
any of his medical records in his 
possession, including any service 
treatment records and/or any post-
service medical records; also request 
that he submit any service personnel 
records in his possession.  

In addition, request that the Veteran 
identify the VA medical facilities 
where he has received treatment at any 
time since service and the approximate 
dates of treatment.  Take all 
appropriate action to obtain all VA 
medical records for the Veteran; this 
includes retrieval of archived records, 
if necessary.  All action to obtain the 
requested records should be documented 
fully in the claims file.  

2.  Take any other appropriate action 
to rebuild the Veteran's claims file.  
All action taken to attempt to rebuild 
the original claims file should be 
documented fully in the claims file.  

3.  Then, readjudicate entitlement to 
service connection for multiple 
disabilities, to include sleep 
disorder, skin disorder/rash, thyroid 
problems/trembling/fatigability, lung 
disorder, and aggravation of arthritis 
of multiple joints (hips, ankles, 
elbows, and knee) claimed due to 
undiagnosed illness.  If any benefit 
sought on appeal remains denied issue 
an appropriate supplemental statement 
of the case and provide the Veteran and 
his representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




